Case: 3:20-cv-01078-slc Document#: 1 Filed: 12/02/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

MISHA N. GHADIRI,
Plaintiff,

WELLMARK, INC. d/b/a Wellmark
Blue Cross Blue Shield,

Case No. 20-cv-1078

Involuntary Plaintiff,
VS.
PREMIER MARINE, INC.,

ABC INSURANCE COMPANY
a fictitious insurance company,

THE MAIN STORE, INC.,
and

WEST BEND MUTUAL
INSURANCE COMPANY,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendants. )
)

 

COMPLAINT AND DEMAND FOR A JURY TRIAL
Comes now Plaintiff, Misha N. Ghadiri, by her attorneys, Doar, Drill & Skow, S.C., and for
her claim for relief against Defendants, state and allege as follows:
1, Plaintiff Misha N. Ghadiri is an adult resident of the State of Iowa, with a mailing address of
2264 Plaen View Drive, Iowa City, IA 52246.
2. Defendant Premier Marine, Inc. (hereinafter “Premier Marine”) is a Minnesota corporation
with a principal place of business at 1308 West Highway 13, Suite 4, Burnsville, Minnesota

55337.
Case: 3:20-cv-01078-slc Document #: 1 Filed: 12/02/20 Page 2 of 7

. At all times material hereto, Defendant ABC Insurance Company had in effect a contract or
contracts of insurance under the terms of which it provided liability coverage for Premier
Marine for the claims alleged in this complaint. ABC Insurance Company is a proper party
to this action pursuant to Wis. Stat. § 803.04(2) and is directly liable to Plaintiff for these
damages. At this time, the identity of ABC Insurance Company is unknown.
. Defendant The Main Store, Inc. (hereinafter “Main Store”) is a Wisconsin corporation
authorized to do business in the state of Wisconsin, with a principal place of business at 30328
County Road H, Webb Lake, Wisconsin 54830, and a registered agent at that address of
Clifford L. Main.
. Atall times material hereto, Defendant West Bend Mutual Insurance Company had in effect
a contract or contracts of insurance under the terms of which it provided liability coverage for
Main Store for the claims alleged in this complaint. West Bend Mutual Insurance Company
is a proper party to this action pursuant to Wis. Stat. § 803.04(2) and is directly liable to
Plaintiff for these damages.
. Involuntary Plaintiff Wellmark, Inc. d/b/a Wellmark Blue Cross Blue Shield, is an Iowa
corporation with its principal place of business at 1331 Grand Avenue, Des Moines, Iowa
50309. It claims to have paid medical expenses on behalf of Plaintiff. It further claims to be
entitled to subrogation and/or reimbursement of those expenses. Plaintiff asks that Wellmark,
Inc. be put to its proof of any interest in this action or its proceeds and, absent an answer and
such proof, that the purported subrogation and/or reimbursement claim be extinguished.
JURISDICTION AND VENUE
. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 in that the Plaintiff
is a citizen of the state of Iowa, Premier Marine is incorporated and has its principal place of

business in Minnesota, the Main Store is incorporated and has its principal place of business
10.

11.

12.

13.

14.

15.

Case: 3:20-cv-01078-slc Document #:1 Filed: 12/02/20 Page 3 of 7

in Wisconsin, and the amount in controversy exceeds Seventy-Five Thousand ($75,000.00)
Dollars.
Venue is proper within the Western District pursuant to 28 U.S.C. § 1391 because a substantial
portion of the events or omissions giving rise to the claim occurred within it.

COMMON ALLEGATIONS
Upon information and belief, Weeres Industries, Inc., manufactured a 2010 Weeres Cadet 200
SE Cruise pontoon boat with a boat hull identification number WRSSP752F910 (hereinafter
“Pontoon”) sometime prior to July 29, 2009.
Upon information and belief, Defendant Main Store, rents and sells marine equipment, boats
and other recreational equipment.
Upon information and belief, on or about June 4, 2009, the Pontoon was sold to William
Whitmore by Defendant Main Store.
Upon information and belief, Premiere Marine, purchased Weeres Industries, Inc. in mid-
2011 from Clearwater Marine, Inc. and is responsible for its liabilities stemming from
Plaintiff's injuries.
On or about August 9, 2018, Misha Ghadiri was a passenger on the Pontoon, traveling on
Birch Island Lake, a non-navigable waterway, in Burnett County, Wisconsin, and using the
Pontoon in a reasonably foreseeable manner.
On or about August 9, 2018, Misha Ghadiri severely injured her finger when it was caught in
the pinch point of the pontoon boat gate, which had only a ball guard, while jumping off of
the boat into the lake.
As a result of the accident which occurred on August 9, 2018, Misha Ghadiri had her fifth

digit amputated.
16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

Case: 3:20-cv-01078-slc Document #: 1 Filed: 12/02/20 Page 4 of 7

As a result of the accident, Misha Ghadiri incurred pain, suffering, permanent disability,

hospital and medical expenses, loss of earnings and earning capacity and will continue to incur

said losses into the future, all to her damage.

Prejudgment interest from the date of the accident is claimed.

Plaintiff has suffered damages in the amount in excess of $75,000 to be proven at trial.
COUNT I- STRICT LAIBILITY FOR PREMIER MARINE, INC.

Plaintiff incorporates the above paragraphs, inclusive, as those set forth herein at length.

Defendant Premier Marine, and/or its predecessor in interest, were engaged in the business of

manufacturing, distributing, and/or selling the Pontoon.

The Pontoon was manufactured, distributed and sold by Defendant Premier Marine, and/or

its predecessor in interest, on which the Plaintiff was injured, had one or more defects which

made the product defective and unreasonably dangerous.

The defects were present at the time the Defendant Premier Marine, and/or its predecessor in

interest, sold and distributed it.

The defects in the Pontoon were a cause and a substantial factor of the Plaintiff's injuries.

The Pontoon was designed, manufactured, sold, and distributed by Defendant Premier

Marine, and/or its predecessor in interest, in a defective condition that created a foreseeable

risk of harm which could have been reduced or avoided by the adoption of a reasonable

alternative design by Defendant, the omission of which rendered the Pontoon and its gate not

reasonably safe. Specifically, the guarding of the Pontoon’s gate featured a ball guard, rather

than a wedge guard or other more effective guarding.

The Pontoon as designed, manufactured, sold and distributed by the Defendant Premier

Marine, and/or its predecessor in interest, was in a defective condition that rendered it

unreasonably dangerous.
26.

27,

28.

29.

30.

31.

32.

33.

34.

35.

36.

37.

Case: 3:20-cv-01078-slc Document #: 1 Filed: 12/02/20 Page 5 of 7

The Pontoon as designed, manufactured, sold and distributed by the Defendant Premier
Marine, and/or its predecessor in interest, was in substantially the same condition as when it
was manufactured, sold and distributed by those Defendants.

COUNT II - NEGLIGENCE AGAINST PREMIER MARINE
Plaintiff incorporates the above paragraphs, inclusive, as those set forth herein at length.
Defendant Premier Marine, and/or its predecessor in interest, created an unreasonable risk of
injury or damage to the user or owner of the pontoon boat.
By using a ball guard on the gate’s pinch point, the Pontoon was negligently designed and
manufactured which made the product unsafe to its user or owner when used for its
foreseeable purpose.
The Pontoon's defect was result of Premier Marine, and/or its predecessor in interest’s, failure
to use reasonable care in the design and manufacture of the boat.
The negligence was a cause of Plaintiff's injuries.

COUNT Ill - STRICT LIABILITY FOR THE MAIN STORE

Plaintiff incorporates the above paragraphs, inclusive, as those set forth herein at length.
Defendant Main Store was engaged in the business of distributing and/or selling the Pontoon.
The Pontoon on which the Plaintiff was injured was sold by Defendant Main Store, and had
one or more defects which made the product defective and unreasonably dangerous.
The defects were present at the time the Defendant Main Store sold and distributed it.
The defects in the Pontoon were a cause and a substantial factor of the Plaintiff’s injuries.
The Pontoon was sold and distributed by Defendant Main Store in a defective condition that
created a foreseeable risk of harm which could have been reduced or avoided by the adoption
of a reasonable alternative design by Defendant, the omission of which rendered the Pontoon

and its gate not reasonably safe.
Case: 3:20-cv-01078-slc Document #:1 Filed: 12/02/20 Page 6 of 7

38. The Pontoon as sold and distributed by the Defendant Main Store was in a defective condition
that rendered it unreasonably dangerous.

39. The Pontoon as sold and distributed by the Defendant Main Store was in substantially the
same condition as when it was designed, manufactured, sold and distributed by Defendant
Premier Marine, and/or its predecessor in interest.

40. Plaintiff would be unable to enforce a judgment against Weeres Industries, Inc.

41. Defendant Premier Marine has represented that Plaintiff would be unable to enforce a
judgment against it arising from her injuries.

42. Weeres Industries, Inc. is not subject to service of process within the State of Wisconsin.

43. Premier Marine is not subject to service of process within the State of Wisconsin.

44, The Plaintiff is unable to enforce a judgment against the manufacturer or its insurer, or if they
are not subject to service of process in the State of Wisconsin, Main Store, as seller or
distributor of the Pontoon, is liable based a claim of strict liability. Wis. Stat. § 895.047
(2)(a)(3).

WHEREFORE, the Plaintiff requests judgment against the Defendants as follows:

A. Damages to the full extent of coverage under the policy;

B. Additional compensatory damages;

C. Prejudgment interest;

D. Reasonable costs and attorney’s fees;

E. Such other and further relief as the court deems just and proper.
Case: 3:20-cv-01078-slc Document #: 1 Filed: 12/02/20 Page 7 of 7

Dated: December 2, 2020

DOAR, DRILL & SKOW, S.C.

 

Signed:

 

‘Matthew A. Biegert

Wis. State Bar No. 1000368
Attorneys for Plaintiff

P.O. Box 388

New Richmond, WI 54017-0388
mbiegert@doardrill.com

(715) 246-2211

A TWELVE PERSON JURY TRIAL IS DEMANDED
